Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	Per MPEP 2001.06(b), Examiner notes that he has reviewed all cited prior art in related application 15/844,359.

Allowable Subject Matter
Claims 6-7, 13-14, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Rejections under 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8-12, and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rakic et al (US 7,386,752), hereafter known as Rakic, which is in Applicant’s Information Disclosure Statement dated 2/25/21.
With respect to claims 1, 8, and 15, Rakic teaches:
initiating an orchestration operation on at least one entity in a first data center infrastructure (column 7 lines 3-7 figure 4 initiate a recovery operation on at least one node); 
analyzing a property graph having a plurality of nodes representing dependency relationships between core physical or hardware-based resources in the first data center infrastructure and core physical or hardware-based resources in a second data center infrastructure, wherein dependency relationships between the core physical or hardware-based resources in the first data center infrastructure and the core physical or hardware-based resources in the second data center infrastructure include contact points between corresponding nodes in the dependency relationships (column 7 lines 33-38 analyze graph of assets showing relationship/dependency of different assets, example figure 2 contact points between assets 20 and 22, 26 and 32, etc. see columns 5-6 lines 53-6); 
determining whether a node representing the at least one entity in the first data center infrastructure has a contact point with a node representing one or more entities representing one or more core physical or hardware-based resources in the second data center infrastructure (column 7 lines 33-53 determine set of assets with dependencies/contact points, column 3 lines 4-33 assets are function on a computer host (figure 1), can be assets on multiple computer systems); and 
if the node representing at least one entity in the first data center infrastructure has a contact point with a node representing one or more core physical or hardware-based resources in the second data center infrastructure, 	executing the orchestration operation on the at least one entity in the first data center, wherein the orchestration operation executed on the at least one entity results in execution of an orchestration operation on at least another entity in the second data center infrastructure represented at a contact point in the dependency relationships (column 8 lines 46-55 execute the r4ecovery on the set of assets).
With respect to claim 8, Rakic teaches one or more processing units comprising one or more processors and memory (column 14 lines 46-51 figure 11 processor 212, memory 214 on a computer).
With respect to claim 15, Rakic teaches a non-transitory computer-readable storage medium embodying computer program code (column 14 lines 19-45 figure 10 computer readable storage medium 200 with instructions thereon).
With respect to claims 2, 9, and 16, Rakic teaches wherein the at least one entity in the first data center infrastructure and the at least another entity in the second data center infrastructure include one or more of a virtual computing component executed on a core physical or hardware-based resource; a virtual storage component executed on a core physical or hardware-based resource; a physical computing component; and a physical storage component (column 3 lines 4-33 asset may be a physical asset/physical computer component).
With respect to claims 3, 10, and 17, Rakic teaches wherein the orchestration operation includes at least one of a migration operation; a high-level copying operation; and a high-level synchronized physical replication operation (column 8 lines 4-22 high-level copying in a recovery plan).
With respect to claims 4, 11, and 18, Rakic teaches creating the property graph (column 3 lines 34-52 graph created to represent dependencies among assets).
With respect t claims 5, 12, and 19, Rakic teaches:
creating a property graph having a plurality of nodes representing a plurality of entities, wherein the plurality of entities correspond to core physical or hardware-based resources (column 3 lines 34-52 graph created to represent dependencies among assets, figure 2 plurality of nodes), wherein 
	at least one entity of the plurality of entities is a core physical or hardware-based resource in the first data center infrastructure (column 3 lines 4-33 assets as compunents/functions of a computer system), 
	at least another entity of the plurality of entities is a core physical or hardware-based resource in the second data center infrastructure (column 3 lines 4-33 assets as compunents/functions of a computer system), 
	one or more nodes of the plurality of nodes is coupled to at least one other node of the plurality of nodes by one or more links of a plurality of links of the property graph (figure 2 nodes connected by links to other nodes, example 28), and 
	each of the one or more links represents a relationship between the entities represented by the one or more nodes (figure 2 links represent dependent relationships, example 29); 
analyzing entity information associated with the plurality of nodes, wherein the entity information is information regarding the entity (figure 4 step 52 analyze entity information in graph to create recovery set), and the analyzing comprises 
	determining whether at least one link of the plurality of links for a node representing the at least one entity in the first data center infrastructure crosses a boundary between the first data center infrastructure and the second data center infrastructure, by virtue of the at least one link representing a relationship between the at least one entity in the first data center infrastructure and the at least another entity in the data center infrastructure, wherein the boundary includes a boundary between the core physical or hardware-based resources in the first data center infrastructure and the core physical or harbor-based resources in the second data center infrastructure (figure 7 example assets 102, 100 with dependencies on 104 through to 110, 112 on separate infrastructures); and 
in response to a determination that the at least one link of the plurality of links crosses the boundary, storing entity information for at least one of the at least one entity and/or the at least another entity in dependency information (column 13 lines 16-26 assets dependent on other assets, example 104 dependent on 110, 112 inherent that 104 would know this and have dependency information as contact point information), wherein the storing comprises 
	recording a contact point in the dependency information representing a relationship between the at least one entity in the first data center infrastructure and that the at least another entity in the second data center infrastructure (column 13 lines 16-26 assets dependent on other assets, example 104 dependent on 110, 112 inherent that 104 would know this and have dependency information as contact point information), and 
	the dependency information is configured to facilitate performance of an orchestration operation on one or more of the plurality of entities, such that an orchestration operation executed on the at least one entity at the contact point results in execution of an orchestration operation on the at least another entity (columns 12-13 lines 65-25 example of recovery of assets using dependency information shown in figure 7).

Relevant Prior Art
	During his search for prior art, Examiner found the following references to be relevant to Applicant’s claimed invention.  Each reference is listed on the Notice of References form included in this office action:
Muddu et al (US 20170063912) teaches detecting and mitigating security threats using event graphs showing relationships between entities, does not teach nodes with dependency relationships in a first and second infrastructure, executing the orchestration operation on multiple entities in multiple data center infrastructures but preventing operations (intrusions/attacks on entities) (paragraphs 0135, 0406-0435 figures 35-38).

Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE M MOSER whose telephone number is (571)270-1718. The examiner can normally be reached M-W, F 10a-6p, Th 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on x23978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRUCE M MOSER/Primary Examiner, Art Unit 2154                                                                                                                                                                                                        7/14/22